DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites: “at least one aerosol condensation particle to an airflow path of the shisha device” and claim 7 line 11 recites: “at least one aerosol condensation particle into or around the airflow path”. It is ambiguous that Applicant just simply recited the aerosol condensation particle to an airflow path, but there is no interaction between the condensation particle and the aerosol generating substrate, and when inside the airflow path what does the condensation particle do, or just stays within the airflow path and not performing anything or it continues to follow the airflow path and delivery it to the users with aerosol condensation particle also. Therefore, further clarification is required.
Claims 2-6; and 8-15 are respectively depending on claims 1; and 7 and are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (WO2015/112750).
As per claims 1; and 5-6: Wensley discloses a method comprising: generating an aerosol by heating, without combusting, an aerosol generating substrate in a device (see Para. [00138]; wherein vaporizing the liquid formulation using a heater element in the passageway to produce a vaporized liquid formulation), and introducing at least one aerosol condensation particle to an airflow path of the device (see Para. [00138]; where flowing a carrier gas through the passageway at a flow rate effective to allow condensation of the vaporized liquid formulation into particles comprising a size effective for delivery to the deep lung), wherein the airflow path (as shown in fig. 1) carries the aerosol generated by the aerosol generating substrate to an outlet of the device for delivery to a user (see fig. 1, Para. [00220]). 
However, Wensley does not disclose the device is shisha device; and wherein the method is carried out by the shisha device.
On the other hand, Wensley mentioned the device is an electronic agent (e.g., nicotine) delivery device as provided herein can be in the shape of a cigarette, cigar, or smoking pipe. However, a person having ordinary skill in the art would know that instead of having the concept as taught by the prior art, it can be applied to the shisha device as well to further promote the device to variety of users and not only just for e-cigarette, vape, cigar or smoking pipe. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the method of generating an aerosol by heating without combusting taught by Wensley such that the device is a shisha device instead and wherein the method is carried out by the shisha device as taught by the instant invention to further promote the device to variety of users and not only just for e-cigarette, vape, cigar or smoking pipe. 

As per claims 2-4: Wensley discloses the method, wherein the at least one aerosol condensation particle comprises a liquid droplet (see Para. [00260]); and wherein the at least one aerosol condensation particle comprises a solid particle (see Para. [00171]); and wherein at least one aerosol condensation particle comprises at least one of sodium chloride, potassium chloride (see Para. 00340]).

Claims 7-10; 12-15 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 11197966) in view of Wensley et al. (WO2015/112750).
As per claim 7: Yener discloses a shisha device 10 comprising: a vessel (see fig. 1, Para. [14] so called a housing) defining an interior configured to contain a volume of liquid (liquid reservoir 48), the vessel (housing) comprising a headspace 50 in communication with an outlet 54 for delivering the aerosol to the user; an aerosol generating element in fluid connection the vessel (housing), wherein the aerosol generating element 28 is configured to heat without combusting, and aerosol generating substrate to generate an aerosol (see Para. [16-20]; in order to generate aerosol to the user); an airflow path (see fig. 1; wherein the airflow path is wide open from the vaping chamber element 50 to the opening element 54 and out to the mouthpiece element 59) arranged to carry the aerosol generated from the aerosol generating substrate to an outlet 54 of the shisha device 10 for delivery to a user (as shown in fig. 1).
However, Yener does not disclose an aerosol condensation particle dispenser configured to dispense at least one aerosol condensation particle into or around the airflow path.
Wensley discloses an aerosol condensation particle dispenser (see Para. [00258]; wherein the desired sized aerosol particles can be condensation aerosol particles; and Para. [00143]; wherein the pump rate of a pump in an aerosol generating device as provided herein (e.g., FIG. 94 or FIG. 96) can be controlled. As provided herein, controlling the pump rate can be used to control aerosol (e.g. condensation aerosol) size) in order to generated the aerosol effectively to the user.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the shisha device taught by Yener such that an aerosol condensation particle dispenser configured to dispense at least one aerosol condensation particle into or around the airflow path as taught by Wensley to further provide the effective way to generate aerosol to the user.

As per claims 8-10: Yener discloses a shisha device 10. However, Yener does not further disclose a source of the at least one aerosol condensation particle, wherein the aerosol condensation particle source is operably coupled to the aerosol condensation particle dispenser for delivering the at least one aerosol condensation particle from the source into or around the airflow path; and wherein the aerosol condensation particle source comprises a liquid composition comprising the at least one aerosol generating particle; and the aerosol condensation particle dispenser is positioned to deliver the at least one aerosol condensation particle to the airflow path downstream of the aerosol generating substrate.
Wensley further discloses a pump, wherein the pump is configured to deliver the liquid nicotine formulation comprising nicotine from the reservoir; and wherein the condensation aerosol is produced in the airflow channel; in some cases,  the devices provided herein generate two populations of condensation aerosols. Although, Wensley does not in detail or disclose exactly the structure above of the instant invention. However, a person having ordinary skill in the art would know that having structure above would instantly produce and delivery the same aerosol condensation particle source as well as the prior art of record has showed to the airflow path and out to the user.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the shisha device taught by Yener such that a source of the at least one aerosol condensation particle, wherein the aerosol condensation particle source is operably coupled to the aerosol condensation particle dispenser for delivering the at least one aerosol condensation particle from the source into or around the airflow path; and wherein the aerosol condensation particle source comprises a liquid composition comprising the at least one aerosol generating particle; and the aerosol condensation particle dispenser is positioned to deliver the at least one aerosol condensation particle to the airflow path downstream of the aerosol generating substrate as taught by the instant invention to best further produce and delivery the aerosol condensation particle to the user in time for using the device.
As per claims 12-15: Yener discloses a shisha device 10, further comprising a puff sensor 24 in communication with the airflow path (as shown in fig. 1); and wherein the aerosol generating element 28 comprises an electric heating element 36; and further comprising a power supply 18 configured to supply power to the electric heating element 36; and a system comprising: a container 14 in which an aerosol generating is disposed (see fig. 1); and a shisha device 10, wherein the aerosol generating unit is configured to received the container 14 comprising the aerosol generating substrate (as shown in fig. 1). 
However, Yener does not disclose wherein the puff sensor is operably coupled to the aerosol condensation particle dispenser to cause the dispenser to deliver that at least one aerosol condensation particle to the airflow path in response to detection of a puff. 
On the other hand, Yener mentioned the airflow sensor acts as a puff detector, detecting a user puffing or sucking on a mouthpiece; and airflow sensor is adapted to not only detect that a user puffs at an inhalation port, but also to detect the duration and/or the intensity of the puff, by means of the atomizer more or less vapor can be generated by simultaneously operating more than one of the heating wires to further detect the user puffing on the device and indicates or signals the puff to control electronic to power up the device generate vapor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the shisha device taught by Yener such that wherein the puff sensor is operably coupled to the aerosol condensation particle dispenser to cause the dispenser to deliver that at least one aerosol condensation particle to the airflow path in response to detection of a puff as taught by the instant invention to further provide the detection of the user puffing on the device and indicates or signals the puff to control electronic to power up the device generate vapor. 


Claim 11 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 11197966) and Wensley et al. (WO2015/112750) in view of Manca et al. (US 2017/0280775).
As per claim 11: Yener discloses a shisha device 10. However, neither Yener nor Wensley disclose wherein the aerosol condensation particle dispenser comprises a nebulizer.
On the other hand, Wensley mentioned the pump is configured to deliver the liquid nicotine formulation comprising nicotine from the reservoir; and wherein the condensation aerosol is produced in the airflow channel to further delivery the aerosol generating substrate to the heater for generate aerosol to the user. 
Further, Manca discloses wherein the aerosol condensation particle dispenser comprises a nebulizer (as shown in fig. 2; wherein the atomizing nozzle 24 transforms the liquid aerosol forming substrate into a spray jet 32 of small droplets) in order to delivery effectively the aerosol substrate to the heater and generate the aerosol to the user as demand.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the shisha device taught by Yener and Wensley such as the aerosol condensation particle dispenser comprises a nebulizer as taught by Manca to further provide the aerosol substrate effectively to the heater and to generate aerosol to the user in timely manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831